ON RENEWED MOTION TO DISMISS
PER CURIAM.
The respondent’s renewed motion to dismiss is granted on the authority of Paul v. City of Miami Beach, 519 So.2d 1150 (Fla. 3d DCA 1988); Johnson v. Citizens State Bank, 518 So.2d 410 (Fla. 1st DCA 1988). As in both cases we certify the question presented:
WHEN A PARTY SEEKS APPELLATE REVIEW OF A NON-APPEALABLE ORDER, AND ASSUMING THAT THE NOTICE OF APPEAL IS TIMELY FILED IN THE LOWER TRIBUNAL, MUST THE NOTICE OF APPEAL BE FILED IN THE APPELLATE COURT WITHIN 30 DAYS OF RENDITION OF THE ORDER IN ORDER FOR THE APPELLATE COURT TO HAVE JURISDICTION TO TREAT THE NOTICE AS A PETITION FOR WRIT OF CERTIO-RARI?